Citation Nr: 1759769	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected cervical or lumbar spine disabilities, and/or as due to an undiagnosed illness or fibromyalgia.

4.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability with right hand radiculopathy.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 2003 to December 2006, to include a tour of duty in the Southwest Asia Theater of Operations (SWATO).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for disabilities of the hips, knees, and left ankle, and granted service connection for a cervical spine disability, rated 10 percent disabling from December 25, 2006.

In a March 2013 decision, the Board confirmed the denials of service connection, and remanded the issues of increased evaluation for the cervical spine and TDIU entitlement.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2014, on the basis of a Joint Motion for Partial Remand (JMPR), vacated the decisions and remanded the matters to the Board for further consideration.

Such was accomplished in an October 2014 Board decision, which in turn remanded the service-connection questions to the Agency of Original Jurisdiction (AOJ) for additional development.  The issues of an increased evaluation for the cervical spine and TDIU entitlement were also remanded at that time.

When this case was most recently before the Board in November 2015, the issue of an increased evaluation for the cervical spine was denied, and all other issues were remanded for additional evidentiary development.  The remanded issues are now all returned to the Board for further appellate consideration.

The Veteran appealed the denial of an increased evaluation for the cervical spine to the CAVC/Court, which in April 2017 vacated the decision and remanded the matter to the Board for further consideration.

The Veteran and his girlfriend testified at a December 2012 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the record.

The Veteran changed representatives during the pendency of this appeal; Robert V. Chisholm is recognized as his attorney.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The CAVC, and in turn the Board, have previously remanded the service connection matters for additional development based upon the Veteran's Southwest Asion Theatre of Operations (SWATO) service.  Although many of his complaints pre-dated his service in Iraq, there remained the possibility that he could benefit from application of certain presumptions related to Veterans who have served in the Persian Gulf and developed unexplained symptomatology and disabilities ("undiagnosed illness").

In response to the Board's November 2015 remand, the Veteran was provided a Gulf War general medical examination in May 2016 in which "no answer provided" was listed for each item of medical history.  The examiner stated that the Veteran was in Iraq approximately 2005 to 2006 and remembered being exposed to a rocket mortar explosions and sand storms.  The examiner, a nurse practitioner, stated that the role of the clinician was to provide the Veterans Benefits Administration with an evaluation and documentation of the residuals for a given disability as required by the VA Rating Schedule of Disabilities; clinics were not intended to replace the functions of the treating clinician, and therefore should not engage in complex medical evaluations of conditions without a diagnosis that are better handled in a formal treatment environment.

The same VA examiner conducted a fibromyalgia examination in which he opined that the Veteran was "not w/ fibromyalgia".  The examiner stated that in addition, the arthralgias and myalgias began prior to service in Southwest Asia and were therefore unrelated to a specific exposure event in Southwest Asia.  The examiner stated that the Veteran was already service-connected for traumatic arthritis and degenerative arthritis of the spine.

Unfortunately the May 2016 findings and opinions fail to adequately fulfill the Board's remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Namely, the examiner did not address whether the Veteran had an undiagnosed illness, as instructed.  He offered no nexus opinion with regard to the pain complaints.  The testing and opinions provided in May 2016 were conclusory.  Remand is required to correct these deficiencies, to include affording the Veteran another Fibromyalgia/Gulf War Guidelines examination(s), to be conducted by a rheumatologist or suitable specialist.

With regard to the claim for an increased rating, the Veteran asserted that the Board
failed to provide an adequate statement of reasons or bases to support its determination that a separate rating for his right hand radiculopathy was not warranted and argued that a June 2013 VA medical examination failed to comply with a March 2013 Board remand. 

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected cervical spine disability with right hand radiculopathy. 

With regard to TDIU, adjudication of that benefit requires consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  As there remain open and outstanding claims relating to disabilities which may impact that determination, it would be premature and potentially prejudicial to the Veteran to adjudicate the TDIU claim at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule VA examination(s), to include a Fibromyalgia/Gulf War Guidelines examination(s), to be conducted by a rheumatologist or similar suitable specialist.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including a joints examination, and the results reported in detail.  

The examiner must identify all current diagnoses of the left and right hips, left and right knees, and the left ankle. 

The possibility of fibromyalgia affecting all these joints must be discussed.  

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by military service, to include SWATO service, or is caused or aggravated by the Veteran's service-connected lumbar or cervical spine disabilities.

If no condition(s) can be diagnosed to account for the Veteran's complaints, the examiner must opine as to whether the Veteran's competent and credible complaints of pain represent an undiagnosed illness, and if so whether such is related to his SWATO service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  Schedule a VA examination in order to determine the current severity of the service-connected cervical spine disability with right hand radiculopathy.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

For the right hand radiculopathy, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint to the spine, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner should also comment on the effect of the Veteran's disability on his employability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Review the record to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


